DETAILED ACTION

Election/Restriction

Claims 1 – 20 are generic to the following disclosed patentably distinct species:

Species 1:	Figures 4, 6A where the upper case body (11) has a circumferential portion (11b) which has a projecting cross section portion on the left and right, where lower case body (12) has a circumferential portion (12b) which has a projecting cross section portion on the right.
Species 2:	Figure 7A where the upper case body (11) has a circumferential portion (11b) which has a projecting cross section portion on the left and right, where lower case body (12) does not have a circumferential portion.
Species 3:	Figure 8A where the upper case body (11) does not have a circumferential portion, where lower case body (12) has a circumferential portion (12b) which has a projecting cross section portion on the right.
Species 4:	Figure 14 where the upper case body (11) has a circumferential portion (11b) which has a projecting cross section portion on the left and right, where lower case body (12) has a circumferential portion (12b) which has a projecting cross section portion on the left and right.
Species 5:	Figure 15A where the upper case body (11) has a circumferential portion (11b) which has a projecting cross section portion on the right, where lower case body (12) does not have a circumferential portion.
Species 6:	Figure 16A where neither the upper case body (11) nor the lower case body (12) has a circumferential portion.


Species 7:	Figure 9 where there are four groove portions (11c) and the grooves are open at the radial outer end
Species 8:	Figure 10 where there are twelve groove portions (11c), and the grooves are closed at the radial outer end
Species 9:	Figure 11 where there is a ring shaped annular portion (11a) and the radius of protruding portion (11d) is approximately the same as the thickness of the ring shaped annular portion (11a) 
Species 10:	Figure 12 where annular portion (11a) is split to create a partition portion (11e) and the diameter of the annular portion is smaller than the diameter of the vibrating body 30
Species 11:	Figure 13 where upper concave portion (11a) is square shaped and the diameter of the vibrating body (30) is larger than the length of the sides of the square shape.
Species 12:	Figure 15B where upper concave portion (11a) is eccentrically disposed
Species 13:	Figure 16B where there is a ring shaped annular portion (11a) and the radius of protruding portion (11d) is substantially smaller than the thickness of the ring shaped annular portion (11a)
Species 14:	Figure 17 where annular portion (11a) is split to create a partition portion (11e) and the diameter of the annular portion is larger than the diameter of the vibrating body 30


Species 1-15 are independent or distinct because they have mutually exclusive features of the upper/lower case bodies of the pump as detailed above.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species from 1-15, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
There is a search and/or examination burden for the different species as set forth above because they may require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to the other species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  In addition, examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple species such as those in the present application normally require additional reference material and further discussion for each additional species examined.  Concurrent examination 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Summary
In Summary, Applicant is required to elect one species from Species 1-15.  If additional claims are presented, identify which of the added claims encompass the elected species.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746